Exhibit 10.34

 

[English translation from the original Russian language document]

 

LOAN AGREEMENT

 

St.-Petersburg «12» July 2012

 

«TOT MONEY» LLC, hereinafter referred to as the "Creditor", represented by
general director, Mr. Vladimir Trofimov, acting under Charter, from one part,
and «RM-Invest» Company Limited, hereinafter referred to as the "Borrower",
represented by general director, Mr. Tsahai Katsaev, acting under the Charter,
from the other part, have concluded the present Agreement on the following:

 

1.SUBJECT OF THE AGREEMENT

 

1.1The Creditor is to allot to the Borrower funds (hereinafter referred to as
the "Loan") in the amount of 200,000,000 (Two hundred million) Russian rubles,
and the Borrower is to redeem the Loan and the interest in accordance with the
current Agreement upon the Creditor's first request.

 

1.2The Creditor provides the Loan in parts (tranches) at the Borrower's request.

 

1.3The date of granting of the loan and of the beginning of the calculation of
the interest is the date of receipt of the sum to the account of the Borrower.

 

1.4The date of redemption is the date of credit to the Creditor's account of the
total sum of money, insuring the complete repayment of the outstanding debt by
the Borrower, from the account of the Borrower, which in no event can be later
than 31 October 2012.

 

1.5The Borrower redeems the Loan with the funds maintained in the Borrower's
accounts.

 

1.6The loan is given for making payments by the Borrower to third parties as
follows: 81,000,000 (eighty one million) Rubles of the Loan shall be immediately
used by the Borrower for settlements with its partners, and the remaining
119,000,000 (one hundred nineteen million) Rubles shall be used by the Borrower
for future payments to its partners at later dates as long as the provision of
the present Agreement are followed.

 

1.7All payments as to allotment and redemption of the Loan and the interest to
the Loan are executed in Russian rubles.

 

1.8In order to secure the obligations of the Borrower under the present
Agreement the following Collateral shall be provided to the Creditor:

 

1.8.1All shares of the Borrower under the direct and indirect control of Mr.
Vladimir Trofimov shall be pledged in favor of the Creditor by the shareholders
of the Borrower under a separate Share Pledge Agreement to be made by and
between the Creditor (as the Pledgee) and the shareholders of the Borrower (as
the Pledgors) within 10 days from the date of execution of this Agreement by
both the Creditor and the Borrower. If the shares referenced in this clause
1.8.1 are not duly pledged to the Borrower within the said period in compliance
with the Russian law and such pledge is not duly registered by the competent
Russian authorities within 30 days of the execution of this Agreement, the
Borrower will be in default of this Agreement and all amounts will be due
immediately to the Creditor.

 

 

 

 

1.8.2Under a separate pledge agreement to be made by and between the Creditor
(as the Pledgee) and the Borrower (as the Pledger) to be made prior to entry
into this Agreement the Borrower shall pledge to the Creditor the claim rights
under the following agreements:

 

-agreement of June 1, 2008 No. D0811373 by and between the Borrower and OAO
"MTS";

-agreement of February 1, 2010 No. 0226 by and between the Borrower and OAO
"VympelKom";

-agreement of May 1, 2010 No. CPA-10 by and between the Borrower and OAO
"MegaFon". The Creditor shall be under no obligation to allot any Loan funds to
the Borrower up till the moment when the relevant pledge agreement is duly
executed by the parties.

 

1.8.3Upon request of the Creditor the Borrower shall at any time provide the
Creditor with its accounting records and provides the relevant accounts to
evidence the Borrower's cash flow operations for the period required by the
Creditor.

 

2.LOAN TERMS AND OBLIGATIONS OF THE PARTIES

 

2.1To secure effective employment of the funds and their redemption within the
term specified by this Agreement the Borrower commits himself to the following
obligations.

 

2.1.1to furnish the Creditor at his request with returns, balance sheets,
statistic information and other documents proving the Borrower's solvency as
well as security of the Loan, and also documented detailed information about
receipt of funds by third parties — the Borrower's partners (including
information on the amount of the payment received).

 

2.1.2to immediately furnish the Creditor with the information in respect of any
events (among others — possible commitment the Borrower to prosecution, raising
other loans by the Borrower and similar events) that may result in aggravation
of his financial position.

 

2.1.3to redeem the principal amount of money of the Loan within the period of
time, specified by current Agreement

 

2.1.3.1to implement the calculation of the interest to the Loan. The compounded
interest is to be transferred from the Borrower's to the Creditor's account by
one transfer at the moment of the redemption of the principal amount of money at
the end of the period of validity of the current Agreement

 

2.1.4in case of reorganization or liquidation if reorganized corporate body does
not accept the present contractual obligations of the Borrower the latter is to
immediately redeem the Loan without reference of the redemption date specified
by this Agreement and to pay up in full all interests, provided by this
Agreement if any of such obligations remain outstanding at the moment of the
said reorganization or liquidation

 

 

 

 

2.1.5The Borrower shall have to pay back to the Creditor the part of the Loan
funds together with any interest accrued which the Borrower had previously drew
down before the Borrower shall be entitled to draw down another part of the Loan
funds. No funds shall be made available by the Creditor to the Borrower until
the moment the Borrower fully redeems to the Creditor the amounts of the Loan he
had previously drew down and used, together with all interest accrued on such
used amount. For avoidance of doubt "used amount" shall mean any amount of the
Loan funds which the Borrower draws down under the present Agreement
notwithstanding the fact where the Borrower actually made any use of those drew
down amounts or they remained intact during all the time the funds were in
possession of the Borrower

 

2.2The Creditor has the right to unilaterally cancel this Agreement in advance
if obligations provided by Clause 2.1.1 are broken.

 

3.LOAN REDEMPTION

 

3.1Interests, increased interests and penalties within this Agreement are
accrued in Russian rubles.

 

3.2The Borrower is obliged to pay to the Creditor 10 (ten) percent of any amount
of the Loan which the Borrower actually draws down notwithstanding the period
this Loan funds stay in the use of the Borrower, provided however, that such use
shall not last more than one calendar year.

 

3.3The Loan and interests are considered as non-timely paid if the main funds of
the Loan due for redemption and appropriate interest payments have not been
credited to the Creditor's account at the date specified by the schedule list.

 

3.4The date on which the appropriate amount is debited from the Borrower'
account is considered as the actual date of redemption of the Loan and the
interest.

 

3.5The last payment is executed by the Borrower not later than the loan
redemption date specified by Clause 1.4 of this Agreement.

 

4.RESPONSIBILITY OF THE PARTIES

 

4.1In case of undue execution of this Agreement from the part of the Borrower
the Creditor is empowered to unilaterally cancel this Agreement at 5 (five)
running days notice in writing to the Borrower. In this case the Borrower is to
redeem the Loan and to pay the interests for the time of the actual usage of the
borrowed funds not later than 5 (five) running days since the day of the issue
of the notice in writing by the Creditor.

 

4.2The Borrower guarantees execution of his obligations within this Agreement by
all his estate, assets and monetary funds with banks and/or other financial and
credit institutions that may be claimed in accordance with the Law including the
expenses incurred by compulsory indebtedness collection.

 

4.3If the Borrower is, declared bankrupt or his account number, bank details,
his registered address or place of residence changes, as well as in case of
reorganization or liquidation or other circumstances essential for full and
timely execution of his obligations within this Agreement, the Borrower is
obliged to give the Creditor a written notice on such a change in 5 (five) days,
otherwise the Borrower will be responsible for all the expenses incurred by the
Creditor in respect of execution of this Agreement.

 

 

 

 

5.DISPUTES DECISIONS

 

5.1In case of disputes and controversies in relation to execution of this
Agreement the parties will do all their possible to settle the same by means of
bilateral negotiations.

 

5.2In case of failure to settle a dispute or controversy by means of bilateral
negotiations it is to be submitted to arbitration court of Russian Federation.

 

6.OTHER CONDITIONS

 

6.1All the amendments and additions to the present Agreement are to be executed
in writing by mutual consent as collateral agreement.

 

6.2The Borrower is not authorized to transfer his right to request the Loan from
the Creditor to third parties after signing this Agreement without written
consent of the Creditor. However the Creditor can assign its rights and duties
under this Agreement to a third party without the Borrower's consent

 

6.3All payments within this Agreement will be implemented with the use of the
bank accounts of the Creditor and the Borrower.

 

6.4The present Agreement is formed in two copies in Russian and English, both of
equal force and essence, one for the Creditor and the other for the Borrower.

 

Should there be any disagreements between the English and the Russian texts of
the Agreement, the Russian text shall prevail.

 

7.ADDRESSES AND BANKING DETAILS OF THE PARTIES, SIGNATURES

 

The Creditor:

«TOT MONEY» LLC

Address: 127220, Moscow, 1-ya Kvesisskaya

Street, 9

 

The Borrower:

«RM-Invest» Limited Company

Address 191119, Saint Petersburg, Marata

street, 82

 

/s/ Vladimir Trofimov   /s/ Tsahai Katsaev Vladimir Trofimov   Tsahai Katsaev  
    [TOT Money SEAL]   [RM Invest SEAL]

 

 

 

 



[English translation from the original Russian language document]

 



Additional Agreement

to the Loan Agreement of July 12, 2012

 

July 30, 2012

 

TOT MONEY LLC, hereinafter referred to as the "Creditor", represented by General
director Vladimir Trofimov, acting under Charter, from one part, and «RM-Invest»
Company Limited, hereinafter referred to as the "Borrower", represented by
general director, Tsakhai Katsaev, acting under the Charter, from the other
part, have concluded the present Additional Agreement to the above mentioned
Loan Agreement on the following:

 

1.To modify Paragraph 1.1 of the above mentioned Loan Agreement as follows:

 

"1.1"The Creditor is to allot to the Borrower funds (hereinafter referred to as
the "Loan") in the amount of 260,000,000 (two hundred sixty million) Russian
rubles, and the Borrower is to redeem the Loan and the interest in accordance
with the current Agreement upon the Creditor's first request."

 

2.Taking into consideration that the Creditor transferred 199,600,000 (one
hundred ninety nine million six hundred thousand) Russian rubles out of the
amount of the Loan established by the above mentioned Loan Agreement, the
parties thereof agreed that further amounts, transferred by the Creditor to the
Borrower as parts of the Loan after this Additional Agreement is signed by the
parties, shall be used by the Borrower for future payments to its partners at
later dates according to provisions of the above mentioned Agreement.

 

The Creditor   The Borrower       /s/ Vladimir Trofimov   /s/ Tsahai Katsaev
V.I. Trofimov   Tsahai Katsaev General director   General director

 

 

 

 



[English translation from the original Russian language document]

 



Additional Agreement

to the Loan Agreement of July 12, 2012

 

August 17, 2012

 

TOT MONEY LLC, hereinafter referred to as the "Creditor", represented by General
director Tsakhai Katsaev, acting under Charter, from one part, and «RM-Invest»
Company Limited, hereinafter referred to as the "Borrower", represented by
representative Dmitriy Grudtsin, acting under the Power of Attorney, from the
other part, have concluded the present Additional Agreement to the above
mentioned Loan Agreement on the following:

 

1.To modify Paragraph 1.1 of the above mentioned Loan Agreement as follows:

 

"1.1 The Creditor is to allot to the Borrower funds (hereinafter referred to as
the "Loan") in the amount of 298,500,000 (two hundred ninety-eight million five
hundred thousand) Russian rubles, and the Borrower is to redeem the Loan and the
interest in accordance with the current Agreement upon the Creditor's first
request."

 

2.Taking into consideration that the Creditor transferred 244,600,000 (two
hundred and forty four million six hundred thousand) Russian rubles out of the
amount of the Loan established by the above mentioned Loan Agreement, the
parties thereof agreed that further amounts, transferred by the Creditor to the
Borrower as parts of the Loan after this Additional Agreement is signed by the
parties, shall be used by the Borrower for future payments to its partners at
later dates according to provisions of the above mentioned Agreement.

 

The Creditor   The Borrower       /s/ Tsahai Katsaev   /s/ Dmitriy Grudtsin
Tsahai Katsaev   Dmitriy Grudtsin General director   Representative

 

 

 

 



[English translation from the original Russian language document]

 



AGREEMENT

 

St. Petersburg February 25, 2013

 

(i)TOT MONEY LLC, hereinafter referred to as the “Party 1”, represented by
General Director Tsahai Katsaev, acting under the Power of Attorney, from one
part, and

 

(ii)«RM-Invest» Company Limited, hereinafter referred to as the "Party 2",
represented by General director Dmitry Grudtsyn, acting under the Charter, from
the other part, have concluded this Agreement as follows.

 

1.          As on February 25, 2013 the total amount of the Party 2's
outstanding debt to Party 1 including the interest and other money to be paid by
the Party 2 to the Party 1 accrued in RUR 92,350,000.00 (ninety two million
three hundred fifty thousand rubbles).

 

2.          The date of repayment shall be the date of credit to the Party 1's
account of the total sum of money, insuring the complete repayment of the
outstanding debt by the Party 2, from the account of the Party 2, which in no
event can be later than October 01, 2013.

 

TOT MONEY LLC   «RM-Invest» Company Limited       /s/ Tsahai Katsaev   /s/
Dmitriy Grudtsin Tsahai Katsaev   Dmitriy Grudtsin

 

 

 

